Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant’s election without traverse of Groups I and II, including claims 1-14, in the reply filed on 10/17/2022 is acknowledged.
Claims 15-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/17/2022.
Claims 1-14 are hereby under examination.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
Step 1 of the subject matter eligibility test (see MPEP 2106.03).
Claims 1-7 are directed to a “a storage medium” which describes one of the four statutory categories of patentable subject matter, i.e., a machine. Claims 8-14 are directed to a “method” which describes one of the four statutory categories of patentable subject matter, i.e., a process. 
Step 2A of the subject matter eligibility test (see MPEP 2106.04)
Prong one: Claims 1-14 recite the abstract idea of a mental process, as follows:
Claims 1 & 8: 
“filtering the signal using one or more filters that reduce noise and center the signal around a zero baseline”; 
“adjusting an amplitude of the filtered signal based on a threshold value”; “separating the amplitude-adjusted signal into component signals, wherein each of the component signals represents a frequency-limited band”; 
“detecting a fractional phase transition of a component signal of the component signals”; 
“selecting a dominant component signal from the component signals based on amplitudes of the component signals at a time corresponding to the detected fractional phase transition”; 
“determining a frequency of the dominant component signal at the time corresponding to the detected fractional phase transition”; 
“determining a respiratory rate of the patient based on the determined frequency.
Claims 4 & 11: 
“determining the threshold value based on an average amplitude of the filtered signal”; 
“clipping the filtered signal based on the threshold value.”
Claims 5 & 12:
“generating, at the detected fractional phase transition of the component signal, a data object containing values representing the time, the amplitude, and a phase corresponding to the component signal at the detected fractional phase transition”
“selecting, as the dominant component signal, a component signal having a highest amplitude based on amplitude values contained in data objects generated for the component signals corresponding to the time of the detected fractional phase transition.”
Claims 6 & 13: “determining time and phase differences between fractional phase transitions.”
Claims 7 & 14: “determining an average respiratory rate over a time period.”
Based on the broadest reasonable interpretation, filtering the signal using one or more filters, determining the threshold value based on an average amplitude of the filtered signal, clipping the filtered signal based on the threshold value, adjusting an amplitude of the filtered signal based on a threshold value, separating the amplitude-adjusted signal into component signals, generating a data object, detecting a fractional phase transition of a component signal, determining time and phase differences between fractional phase transitions, selecting a dominant component signal, determining a frequency of the dominant component signal, determining an average respiratory rate of the patient based on the determined frequency can be performed in the human mind, with the aid of a pen and paper as a tool to perform the steps. Provided a signal corresponding to impedance across a patient’s chest cavity on paper, a person can filter the signal using mental calculation and writing it down on a paper. The threshold value can also be mentally calculated by computing the average amplitude of the filtered signal, and each signal can be clipped and adjusted based on the computed threshold. The signals can also be separated by component signals mentally with a pen and paper, and data objects can be arranged mentally and organized on a paper. Time and phase differences can also be calculated mentally, fractional phase transition can be detected by looking at the objects, and dominant frequency can be selected visually. 
Prong two: Claims 1-14 do not include additional elements that integrate the mental process into a practical application.
The additional elements and explanation are as follows:
Claim 1, “A non-transitory computer readable storage medium encoded with a computer program, the program comprising instructions that when executed by one or more data processing apparatus cause the one or more data processing apparatus to perform operations comprising…”; and claim 8, “A computer-implemented method comprising…”
Merely reciting a general technology as above to perform the mental processes of filtering a signal, determining a threshold value, clipping the filtered signal, adjusting an amplitude, separating the signal into component signals, generating a data object, detecting a fractional phase transition, determining time and phase differences, selecting a dominant component signal, determining a frequency of the dominant component signal, determining an average respiratory rate of the patient is a mere instruction to apply the judicial exception to general technology, which does not amount to significantly more than the judicial exception. See Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014). Additionally see MPEP 2106.05(f).
Claims 1 & 8: “receiving a signal corresponding to impedance across a patient's chest cavity”
Receiving a chest impedance signal is merely adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering at a higher level of generality in conjunction with the abstract idea.  
Step 2B of the subject matter eligibility test (see MPEP 2106.05)
The additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the identified judicial exception, as the additional elements do not make improvements to the additional elements but is generally linking the judicial exception to a field of technology.  Also, none of the claims recite a practical application of the invention, and merely measuring data and mathematically processing data does not amount to significantly more than the judicial exception. Therefore, claims 1-14 are ineligible at step 2B.
Claims 1 & 8 recite additional element of a non-transitory computer readable storage medium, and computer-implemented method that processes a signal, which is a general technology used in a conventional way. 
Additionally, receiving a chest impedance signal is an activity that uses conventional, routine, and well known elements. The element is well known, routine, and conventional because measuring chest impedance have been widely used since the 1960’s, so as to it need not be described in detail in the patent specification. Further, using chest impedance to detect respiration rate has been widely used as evidenced by Cooley, W. L., &amp; Longini, R. L. (1968). A new design for an impedance pneumograph. Journal of Applied Physiology, 25(4), 429–432. https://doi.org/10.1152/jappl.1968.25.4.429, hereto referred as Cooley and cited by 33 other resources. A well known, routine, and conventional activity does not amount to significantly more than the judicial exception - see MPEP 2106.05(g).
Dependent Claims
The dependent claims 2-3 & 9-11 merely further define the abstract idea of the parent claims and are therefore directed to an abstract idea without amounting to significantly more. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 8-11, & 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 20060200035 A1 (Ricci et al.), hereto referred as Ricci, in view of US 20100312075 A1 (McGonigle et al.), hereto referred as McGonigle. 
Regarding claims 1 & 8, Ricci teaches receiving bio-impedance waveforms (Ricci, ¶[0441]-¶[0442], “As used herein…Examples of quasi-periodic waveforms that can be processed and analyzed by the present invention include but are not limited to…bio-impedance waveforms”).  Ricci teaches filtering the signal by using a series of band-pass filters that reduce noise and center the signal around a zero baseline (Ricci, ¶[0010], “…a method including: taking input in the form of a binary representation of a base waveform, passing this binary representation through a series of bandpass filters”). Ricci is silent on adjusting an amplitude based on a threshold value. McGonigle teaches similar field of endeavor of signal processing techniques for aiding the interpretation of respiration signals. McGonigle teaches that when amplitude values exceed certain threshold, the amplitudes may be reduced to within the threshold (McGonigle, ¶[0080], “Plot 500 of FIG. 5 includes upper threshold 510 to reduce the amplitude variations in respiration signal 505. Signal peaks having amplitude values that are above upper threshold 510 may be reduced. These signal peaks may be reduced to amplitude values that are closer to the threshold value, closer to a mean or median signal peak value for respiration signal 505 or closer to another predetermined value.”). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ricci in view of McGonigle because doing so would further reduce unwanted noise from the signal due to user movement, as recognized by McGonigle (McGonigle, ¶[0078], “The preliminary respiration signal may contain erroneous or otherwise undesirable artifacts due to, for example, patient movement, equipment failure, and/or various noise sources.”). 
Still regarding claims 1 & 8, Ricci teaches separating the signal into component signals, wherein each of the component represents a frequency-limited band (Ricci, ¶[0260] “In some embodiments, the invention provides a method that includes obtaining a plurality of component signals representative of a quasi-periodic waveform, wherein each component signal includes a plurality of component values that represent a digitally filtered frequency-limited band of the quasi-periodic waveform”). Ricci teaches detecting fractional phase transition of a component signal (Ricci, ¶[0096], “The feature points bound the four quarter-phases and therefore define the transitions of the component signal between and among the four quarter-phases A, B, C, and D.”). Ricci teaches identifying amplitudes of component signals at a time corresponding to the detected fractional phase transition, and teaches that the amplitude may be a maximum value (Ricci, ¶[0109], “The amplitude parameter a of the corresponding object may be determined as before, for example by the maximum value, mean value, rms value, or related amplitude measure over the fractional phase, with the added ability to evaluate these based upon a complex-amplitude measure (i.e., the analytic amplitude).”).  Ricci suggests, but does not explicitly teach selecting the dominant amplitude signal and determining a frequency of the dominant component signal (Ricci, ¶ [0154], “For example, the vector of object amplitudes associated with a particular state could be used with a threshold condition to qualify a certain state or pattern identification.”; ¶[0086], “The outputs…may be generally applied for spectral analysis, instantaneous frequency and amplitude measurement, and related applications well understood and established in the art of analytic signals and communications systems. ).  McGonigle teaches selecting a dominant frequency of a transformed filtered frequency (McGonigle, ¶[0058] “Wavelets are composed of a range of frequencies, one of which may be denoted as the characteristic frequency of the wavelet, where the characteristic frequency associated with the wavelet is inversely proportional to the scale a. One example of a characteristic frequency is the dominant frequency. Each scale of a particular wavelet may have a different characteristic frequency.”). McGonigle teaches selecting a dominant component signal from the filtered signal based on the amplitudes (McGonigle, ¶[0003], “In an embodiment, a respiration signal may be obtained using a sensor capable of measuring the respiration of a patient or by deriving the respiration signal from another suitable biosignal. Respiratory features such as signal peaks (e.g., local maxima and/or minima in the signal amplitude versus time) in the respiration signal may be identified and signal peak thresholds may be determined.”). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Ricci in view of McGonigle because doing so would allow for meaningful interpretation and utilization of the signal, as recognized by McGonigle (McGonigle, ¶[0057], “In one embodiment, a PPG signal may be transformed using a continuous wavelet transform. Information derived from the transform of the PPG signal (i.e., in wavelet space) may be used to provide measurements of one or more physiological parameters.”; ¶[0056], “It will be understood that the present disclosure is applicable to any suitable signals and that PPG signals are used merely for illustrative purposes.”). McGonigle teaches using frequency of the respiration signal to find a respiration rate (McGonigle, ¶[0078], “The size, shape, and frequency of respiration signal 505 may be indicative of the breaths or breathing cycle of a patient, such as patient 40 (FIG. 2), and/or may be used determine the respiration rate of the patient.”). 
Examiner notes that Ricci teaches that the invention can be used for bio-impedance waveforms and plethysmography waveform (Ricci, ¶[0442], “…plethysmography waveforms …bioimpedance waveforms”), and McGonigle teaches that the respiration signal may be a transthoracic signal (McGonigle, ¶[0077], “Respiration signal 505 may also be derived from other biosignals including transthoracie impedance signals”). 
Regarding claims 2 & 9, Ricci-McGonigle teaches separating the amplitude-adjusted signal into the component signals comprises filtering the signal using a bank of bandpass filters (Ricci, ¶[0052], “In some embodiments, the present method takes a high fidelity wave signal (i.e., a qp or the base wave signal), passes this signal through a filter bank that decomposes or separates out this signal into series of locally periodic component signals…”).
Regarding claims 3 & 10, Ricci-McGonigle teaches fractional phase transition of a component signal comprising detecting positive-going zero crossings, negative-going zero crossings, positive peaks, and negative peaks of the component signal (Ricci, Fig. 7B, element 751).
Regarding claims 4 & 11, Ricci-McGonigle teaches adjusting the amplitude of the filtered signal based on the threshold value comprises: determining the threshold value based on an average amplitude of the filtered signal; and clipping the filtered signal based on the threshold value (McGonigle, ¶[0003], “In an embodiment, signal peak threshold values may be determined based on the values of the identified signal peaks. For example, signal peak threshold values may be related to a mean value, a weighted mean value, a median value, a value at a certain percentile of distribution of values, or any other suitable value. An upper signal peak threshold value may be used to identify signal peaks having values that exceed a particular value. A lower signal peak threshold value may be used to identify signal peaks having values that are below a particular value. The identified signal peaks may then be adjusted based on the determined signal peak threshold values to normalize the respiration signal.”)
Regarding claims 6 & 13, Ricci-McGonigle teaches determining the frequency of the dominant component signal is based upon determining time and phase differences between fractional phase transitions (Ricci, ¶[0130]-¶[0140]). Examiner notes applicant’s disclosure in ¶[0061], “As described in U.S. Patent No. 7,706,992, this estimate is based upon computing time and phase differences from one QP Object update to the next (i.e., a QP Object Transition), which in turn yields information about the period of the underlying frequency component with high precision.”.
Claims 5,7,12, & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci-McGonigle as applied to claims 1 & 8 above, and further in view of US 20150272474 A1 (Genc; Sahika), hereto referred as Genc. 
Claim 1 & 8 are taught as above.
Regarding claims 5 & 12, Ricci-McGonigle teaches generating, at the detected fractional phase transition of the component signal, a data object containing values representing the time, the amplitude, and a phase corresponding to the component signal at the detected fractional phase transition (Ricci, ¶[0117] & FIG. 8A, T4 value, amplitude measurement, phase label). Ricci-McGonigle teaches selecting a dominant component signal and generating amplitude data-objects (McGonigle, ¶[0058], “dominant frequency.”; Ricci, ¶[0009], “…a data structure [of] amplitude measure”); however, Ricci-McGonigle is silent on the details of the selecting the dominant signal based on the amplitude. Genc teaches a relevant art of determining respiration rate based on impedance (Genc, abstract, “respiration rate”). Genc teaches selecting a dominant signal having a highest amplitude (Genc, ¶[0032], “For example, in one embodiment, the power-weighted average of the frequency components for the three highest power peak readings is determined for the PSD template and corresponds to the respiration frequency”.) It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ricci-McGonigle in view of Genc and determine the dominant frequency signal based on the highest peak amplitude to identify significant pattern of impedance and determine the respiration rate, as recognized by Genc (Genc, ¶[0032], “In other embodiments, a dominant peak may be determined, such as based on magnitude or power. In such an implementation, the dominant frequency may be divided by 60 to yield the respiration rate as measured in breaths per minute.”). 
Regarding claim 7 & 14, Ricci-McGonigle-Genc teaches determining the patient's respiratory rate comprises determining an average respiratory rate over a time period (Genc, ¶[0032], “In addition, the power readings for each identified peak may be determined, where power corresponds to the square of the magnitude of the respective peak. In one implementation, power readings and corresponding frequencies for some or all of the identified peaks (e.g., the top three peaks) are evaluated (block 132) to determine a frequency corresponding to the respiration rate. For example, in one embodiment, the power-weighted average of the frequency components for the three highest power peak readings is determined for the PSD template and corresponds to the respiration frequency (i.e., the respiration rate equals the power-weighted average of the frequency components divided by 60, for a 60 Hz impedance respiration signal 52).”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELINA S AHN whose telephone number is (571)272-7019. The examiner can normally be reached M-F 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-4867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/ELINA SOHYUN AHN/Examiner, Art Unit 3791